PER CURIAM.
Donald L. Colee, Jr., appointed counsel for Brian A. Campbell in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the record, in light of the defendant-appellant’s waiver of the right to appeal, reveals no issues of arguable merit, counsel’s motion to withdraw is GRANTED, and Brian A. Campbell’s conviction and sentence are AFFIRMED.